Citation Nr: 0120875	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
patella fracture.


REPRESENTATION

Appellant represented by:	Michael L. Stevens, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

In an October 1997 rating decision by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA), the RO denied the veteran's claim for 
entitlement to service connection for residuals of a left 
fractured patella.  The veteran appealed this decision to the 
Board of Veterans' Appeals (Board).  In October 1998 the 
Board denied the veteran's claim.  The veteran appealed that 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The Court affirmed the Board's decision in a 
September 2000 Order; however, a December 2000 Order revoked 
the September 2000 Order and remanded the matter to the Board 
in light of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107). 


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist.  This law applies to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Thus because of the change in the law eliminating 
the requirement of a well-grounded claim, and mandating full 
development, the RO must adjudicate this claim under the 
current statute.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Service medical records show that the veteran was 
hospitalized for three days in March 1944 due to left knee 
pain.  X-rays revealed an old fractured patella that was 
believed to have occurred just prior to active duty.  
Thereafter, the veteran completed his remaining 2 years of 
service without any other documented complaints, and no left 
knee pathology was reported on the separation physical 
examination.  Left knee problems were not reported again 
until 1998, over 40 years after separation from service.

Since the Board may not rely on its own unsubstantiated 
judgment and there is no medical evidence of record that 
addresses aggravation, the Board finds that a medical opinion 
is needed to address whether the preexisting fractured left 
patella underwent a permanent increase in severity during 
service, and whether any permanent increase in severity was 
beyond the natural progress of the disease.  Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).

The Board is in receipt of correspondence from the veteran's 
attorney dated in May and July 2001.  The May 1999 letter 
includes the names and addresses of physicians who have 
treated the veteran for his left knee disorder.  The July 
2001 letter includes medical records from Patty Clay Regional 
Medical Center.  The veteran's attorney was explicit about 
not waiving the right to have the agency of original 
jurisdiction consider the new evidence prior to the Board's 
adjudication; therefore, this matter must be remanded to the 
RO.

Based on the correspondence referenced above and a review of 
the claims file the Board finds that the veteran received 
treatment from Dr. Don Edward Cloys, Dr. Paul Nicholls, Dr. 
Guarang B. Shah, and Dr. Thomas Cervoni.  Additionally, the 
veteran indicated that he received treatment for his knee 
from Dr. Klaus and that he underwent knee replacement 
surgery.  In view of these facts, the RO should take 
appropriate steps to assist the veteran in obtaining these 
records.

Finally, the veteran's initial claim for service connection 
indicates that he received treatment for his left knee 
disorder at the VAMC in Lexington.  Since VAMC records are 
within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left knee disorder since service.  Of 
particular interest are medical records 
Drs. Cervoni, Cloys, Klaus, Nicholls, and 
Shah, and the Lexington VAMC.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  If such records do not exist the 
RO should so indicate it in the claims 
file. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of the residuals 
of the fractured left patella.  The 
claims file must be made available to and 
reviewed by the physician prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any test or studies deemed appropriate by 
the physician to make this determination 
should be undertaken.  The physician 
should provide an opinion as to whether 
it is at least as likely as not that the 
residuals of the fractured left patella 
underwent an increase in severity during 
service, and, if so, whether the increase 
in pathology was clearly and unmistakably 
due to the natural progress of the 
underlying condition.  The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set 
forth in the report.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim .

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




